DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,108,580. Although the claims at issue are not identical, they are not patentably distinct from each other because they broaden the subject matter of the allowed claims.
With respect to Claim 1:
Application – 17/443,678
Patent – U.S. 11,108,580
21. A computer-implemented machine learning method for improving a collaboration environment, the method comprising:
1. A computer-implemented machine learning method for improving a collaboration environment, the method comprising:
receiving text data for one or more users of the collaboration environment;
receiving text data for one or more users of the collaboration environment;
generating a statement by partitioning the text data;
generating a statement by partitioning the text data;
generating an actor list using at least the statement;
generating an actor list using at least the statement,

wherein the actor list comprises a plurality of actors identified by at least one of a user identification or a team identification;
determining an act using the statement,
determining an act using the statement,
wherein determining the act comprises
wherein determining the act comprises:
extracting feature data and semantic vector data from the statement, and
extracting feature data and semantic vector data from the statement, and
processing the feature data and the semantic vector data using a trained machine learning model; and
processing the feature data and the semantic vector data using a trained machine learning model to determine the act,

wherein the act comprises a string of text extracted from the text data indicating an action for at least one actor from the plurality of actors; and
determining first relational information between a first actor and a second actor in the actor list,
determining first relational information between at least a first actor and a second actor in the actor list,

the first relational information comprising identifications of the first actor and the second actor,

information identifying the first actor as requesting the action, and

the act indicating the action for the second actor,
wherein the determining comprises processing the statement using the trained machine learning model.
wherein the determining comprises processing the statement using a trained machine learning model.


With respect to Claim 21, Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s Claim 21 merely broadens the scope of the new independent claims by eliminating limitations as shown above the from Claim 1 of the parent case. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine 168 USPQ 376 (bd. App 1969
With respect to claim 22, the claim corresponds to Claim 2 of the parent case.
With respect to claim 23, the claim corresponds to Claim 3 of the parent case.
With respect to claim 24, the claim corresponds to Claim 4 of the parent case.
With respect to claim 25, the claim corresponds to Claim 5 of the parent case.
With respect to claim 26, the claim corresponds to Claim 6 of the parent case.
With respect to claim 27, the claim corresponds to Claim 16 of the parent case.
With respect to claim 28, the claim corresponds to Claim 18 of the parent case.
With respect to claim 29, the claim corresponds to Claim 8 of the parent case.
With respect to claim 30, the claim corresponds to Claim 9 of the parent case.
With respect to claim 31, the claim corresponds to claim 10 of the parent case.
With respect to claim 32, the claim corresponds to claim 11 of the parent case.
With respect to claim 33, the claim corresponds to claim 12 of the parent case.
With respect to claim 34, the claim corresponds to claim 13 of the parent case.
With respect to claims 35-37, the claim is the system that corresponds to the method of claims 21-23 and are rejected accordingly.
With respect to claims 38-40, the claim is the computer readable medium that corresponds to the method of claims 21-23 and are rejected accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660. The examiner can normally be reached Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA NGUYEN/Primary Examiner, Art Unit 2442